Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection

The applicant’s amendment of 11/12/2020 necessitated a new ground of rejection as follows below:

Claim Rejections

                                                    Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 USC 103 (a) as being unpatentable over Hiramatsu (US Pub. 2019/0232648) in view of Asawa et al. (US Pat. 5,831,655) and further in view of Yoshizawa (US Pub. 2015/0321493).

             Hiramatsu discloses in Figures 1-7 an inkjet printer comprising:

            Regarding a part of claim 1, a printing apparatus (10) comprising:
a discharge head (54) configured to discharge a liquid toward a medium (M) (Figure 1);
a head control board (56) configured to control the discharge head (50) (Figures 2 and 4);

a carriage (52) configured to reciprocate in a scanning direction while supporting the 
discharge head (54) and the circuit case (11), wherein the circuit case (11) includes an air intake port (60) in one surface thereof, with the one surface intersecting with the scanning direction, and includes an exhaust port (63) in another surface thereof, with the other surface intersecting with the scanning direction, heat that is inside the circuit case (11) is installed, the heat being generated by the head control board (56) (Figure 5).
           Regarding claim 2, a carriage shaft (51) configured to move the carriage (52) (Figure 1); and a frame (not shown) configured to support the carriage shaft (51), wherein the circuit case (11) is positioned at an upper side of the frame in a vertical direction, and the discharge head (54) is positioned at a lower side of the circuit case (11) (Figures 1-2).
           Regarding a part of claim 3, a maintenance region (A3) where maintenance of the discharge head (54) is performed (Figure 7).
           Regarding a part of claim 4, a platen (32) configured to guide transport of the medium (M) (Figure 1).
           Regarding a part of claim 6, wherein the circuit case (11) includes therein a plurality of head driving boards (56), provided separately from the head control board (56), and the plurality of head driving boards (56) have component surfaces intersecting with the scanning direction, with the component surfaces of the head driving boards (56) being installed away from one another and side by side in the scanning direction, and the component surfaces when viewed from the scanning direction (Figures 2-3).

            However, Hiramatsu does not disclose at the exhaust port, an exhaust fan configured to exhaust, to outside of the circuit case; wherein the exhaust fan rotates when the carriage is positioned in the maintenance region; wherein the exhaust fan exhausts air toward the platen side; a supply tube configured to supply the liquid to the discharge head, wherein the supply tube is installed by being drawn into the carriage from the air intake port side; and the exhaust fan are installed staggered from each other when viewed from the scanning direction.

           Nevertheless, regarding a part of claim 1, Asawa et al. disclose in Figure 1 inkjet 
 an opening of the air intake port (unmarked air intake port that contains a number 6), and an opening of the exhaust port (unmarked exhaust port that indicates an arrow outlet close by a number 50), an exhaust fan (50) configured to exhaust, to outside of the circuit case (1).

             Furthermore, Yoshizawa discloses in Figures 1-5 an inkjet printer comprising:

            Regarding a part of claim 3, wherein the exhaust fan (18) rotates when the carriage (1) is positioned in the maintenance region (21) (Figure 3).
           Regarding a part of claim 4 wherein the exhaust fan (18) exhausts air toward the platen
side (17) (Figure 3).
           Regarding claim 5, a supply tube (7) configured to supply the liquid to the discharge head (4), wherein the supply tube (7) is installed by being drawn into the carriage (1) from the air intake port side (Figure 2).
           Regarding a part of claim 6, the exhaust fan (18) are installed staggered from each other when viewed from the scanning direction.

          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Asawa et al. and Yoshizawa in the Hiramatsu’s ink for the purpose of removing an ink odor in an exhaust air.

Response to Applicant’s Arguments

The applicant’s arguments with respect to the prior art rejection have been carefully considered and have been traversed in view of the new grounds of rejection over the Asawa et al. reference.  

CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

           Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




  
/ANH T VO/Primary Examiner, Art Unit 2853